Title: To James Madison from James P. Preston, 14 June 1817
From: Preston, James P.
To: Madison, James


Dear SirRichmond June 14th 1817
I have the honor to acknowledge the receipt of your letter of May last with its enclosure an Extract Signed Valentine Gill. At the next meeting of the Board of Public Works, I will submit it, that I may receive their instructions, whether or not an inquiry shall be made after that gentleman. The acquirements and qualifications, which Mr Gill states himself to be possessed of being “A regular-bred Engineer versed in all its various branches” was sought after last year by the President of the Board of Public Works and obtained with great difficulty. In the character of Mr Loami Baldwin of Masechusetts the Board of Public Works hope they have attained their wish. He is now engaged under their instruction in his Professional duties, but as he has yet produced no specimen of his performance by which his capicity [sic] may be tested, he may be considered as only on trial for the present year. I should suppose that the talents of a Civil Engineer in this young & growing Country, presenting such vast and innumerable objects for the exercise of skill and enterprise in that Profession might always have a choice of imployments. I have the honor to be with great respect Your Most Obt. Servt.
James P. Preston
 